Order entered July 22, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00369-CV

           IN THE INTEREST OF L.D.R. AND D.J., CHILDREN

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-18-04007-R

                                    ORDER

      We REINSTATE this appeal for the sole purpose of correcting an error in

our July 19, 2021 order abating the appeal. Our order directed the trial court to

conduct a hearing to determine why the reporter’s record has not been filed and

further directed court reporters LaToya Young Martinez and Janet Saavedra, whom

we had been informed were the reporters responsible for the record, to be p resent

at the hearing. Ms. Saavedra has since informed the Court that she did not record

any hearings, but that court reporter Kelly Simmons recorded a hearing held

December 7, 2020. Ms. Simmons in turn has communicated with the Court and

advised that her portion of the record will be completed by the date of the trial
court’s hearing, July 29. Accordingly, we ORDER Ms. Simmons to appear at the

hearing or, in lieu of an appearance, file her portion of the record by July 29. Ms.

Saavedra need no longer appear. In all other respects, our July 19th order remains

unchanged.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Kimberly Brown, Presiding Judge of the 254th Judicial District Court;

Stacy Harlow, Official Court Reporter for the 254th Judicial District Court; Ms.

Martinez; Ms. Saavedra; and, the parties.

      We again ABATE the appeal to allow the trial court an opportunity to

conduct the hearing as specified in our July 19th order. The appeal will be

reinstated no later than August 5, 2021.

                                             /s/   LANA MYERS
                                                   JUSTICE